UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7679


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LENDRO MICHAEL THOMAS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:03-cr-00189-JFM-1)


Submitted:   April 26, 2012                 Decided:   April 30, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lendro Michael Thomas, Appellant Pro Se. John Francis Purcell,
Jr., Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Lendro   Michael     Thomas    appeals     the   district    court’s

order denying Thomas’ Fed. R. Crim. P. 35(a) motion to correct

his   sentence,    which     was   imposed    in   May    of    2005.      We    have

reviewed the record and find no reversible error.                   Accordingly,

we affirm.      United States v. Thomas, No. 1:03-cr-00189-JFM-1 (D.

Md. Nov. 30, 2011).          We dispense with oral argument because the

facts   and    legal   contentions     are    adequately       presented    in    the

materials     before   the    court   and    argument      would   not     aid    the

decisional process.



                                                                           AFFIRMED




                                        2